Case 8:20-cv-00694-VMC-SPF Document 10 Filed 05/08/20 Page 1 of 8 PageID 354




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

   LESA MARIA MARTINO,

        Plaintiff,


   v.                                    Case No.: 8:20-cv-694-T-33SPF

   PAMELA CAMPBELL,

        Defendant.

   _____________________________/

                                    ORDER

        This cause is before the Court pursuant to Defendant

   Pamela   Campbell’s     Motion   to    Dismiss   the   Complaint      with

   Prejudice (Doc. # 6), filed on April 21, 2020. The Court

   grants the Motion.

   I.   Background

        Plaintiff Lesa Maria Martino brought this pro se lawsuit

   against the Honorable Pamela Campbell, Circuit Court Judge

   for the Sixth Judicial Circuit in St. Petersburg, Florida.

   (Doc. # 1). Judge Campbell presided over a guardianship case

   involving   Martino’s    father,      Roland   Martino.   (Id.   at    6).

   Martino alleges that Judge Campbell violated her rights under

   the First, Fifth, and Fourteenth Amendments by entering an

   order in the guardianship case allegedly denying Martino the



                                      1
Case 8:20-cv-00694-VMC-SPF Document 10 Filed 05/08/20 Page 2 of 8 PageID 355




   capability to file pleadings in the case, despite Martino

   being an “heir, interested person and petitioner of the

   guardianship to protect her father.” (Id. at 3, 6); see also

   (Doc. # 6-2). 1 Martino further alleges that Judge Campbell

   “protect[ed]” another party to the matter, Traci Hudson, and

   that   Judge   Campbell     caused   her   father   “cruel   emotional

   distress” with her orders in the guardianship case. (Doc. #

   1 at 6). According to Martino, Judge Campbell “denied Mr.

   Martino his Constitutional right to association with his

   daughter and violat[ed] the Bill of Rights in nursing homes

   and assisted living facilities to be able to visit with whom

   they decide.” (Id.). Martino alleges Judge Campbell “is an

   accomplice     to   fraud   with   her   corruption,   collusion   and

   conspiracy in an abusive guardianship.” (Id.). Martino seeks

   $20 million in punitive damages. (Id. at 7).

          Judge Campbell has moved to dismiss the complaint on

   several grounds, including judicial and qualified immunity,

   the Eleventh Amendment, and failure to state a claim upon



   1 The order Martino complains of explicitly found Martino was
   not an interested person in the guardianship case, directed
   that Martino should not have contact with her father or his
   appointed guardian, and directed the Clerk of Court to refuse
   to accept any further pleadings filed by Martino until she
   had complied with the Court’s prior orders to obtain counsel.
   (Doc. # 6-2).


                                        2
Case 8:20-cv-00694-VMC-SPF Document 10 Filed 05/08/20 Page 3 of 8 PageID 356




   which relief may be granted. (Doc. # 6). Martino has submitted

   two “objections” to the Motion. 2 (Doc. ## 7, 9). The Motion

   is ripe for review.

   II.   Discussion

         Because Judge Campbell’s Eleventh Amendment argument

   challenges      this    Court’s   subject-matter      jurisdiction,       the

   Court is required to address it first. See Seaborn v. State

   of Fla., Dep’t of Corr., 143 F.3d 1405, 1407 (11th Cir. 1998);

   Prosperous      v.     Todd,    No.    8:17-cv-1375-T-36AEP,       2018    WL

   2298834,   at    *2     (M.D.   Fla.    May   21,   2018).   The   Eleventh

   Amendment bars Martino’s claims to the extent they are brought

   against Judge Campbell in her official capacity. In any event,

   the complaint is due to be dismissed in its entirety because

   Judge Campbell is entitled to absolute judicial immunity for

   her rulings in the guardianship action.

         A.     Eleventh Amendment

         Judge Campbell contends that the Eleventh Amendment bars

   this action. “Eleventh Amendment sovereign immunity prohibits



   2  Martino improperly sent one document containing her
   “objections” to the Motion directly to the undersigned, which
   the Court filed on the docket as a courtesy. (Doc. ## 7, 8).
   While the Court has reviewed both of Martino’s “objections,”
   nothing contained therein is sufficient to overcome the
   Court’s determination that the complaint is subject to
   dismissal with prejudice.


                                          3
Case 8:20-cv-00694-VMC-SPF Document 10 Filed 05/08/20 Page 4 of 8 PageID 357




   federal courts from entertaining suits brought by citizens

   against a state, including its agencies and departments.”

   Uberoi v. Sup. Ct. of Fla., 819 F.3d 1311, 1313 (11th Cir.

   2016). The Eleventh Amendment also “prohibits suits against

   state officials where the state is, in fact, the real party

   in interest.” Summit Med. Assocs., P.C. v. Pryor, 180 F.3d

   1326, 1336 (11th Cir. 1999). “Suits against state officials

   in their official capacity are essentially actions against

   the state.” Higdon v. Tusan, 746 F. App’x 805, 810 (11th Cir.

   2018). The Eleventh Circuit has held that Florida Circuit

   Court Judges are “arms of the state for Eleventh Amendment

   purposes.” Badillo v. Thorpe, 158 F. App’x 208, 213 (11th

   Cir. 2005).

        Here, the Eleventh Amendment bars Martino’s official-

   capacity claims against Judge Campbell, a Florida Circuit

   Court Judge. See Rivas v. Sasser, No. 15-81306-CIV, 2015 WL

   10376423, at *4 (S.D. Fla. Dec. 17, 2015) (“Plaintiff’s claims

   against . . . Judge Sasser, a public official who was working

   within her official capacity, . . . are barred by the grant

   of immunity under the Eleventh Amendment.”), adopted by 2016

   WL 769011 (S.D. Fla. Feb. 25, 2016).

        Moreover, although the Eleventh Amendment does not bar

   suits “against state officers seeking prospective equitable


                                     4
Case 8:20-cv-00694-VMC-SPF Document 10 Filed 05/08/20 Page 5 of 8 PageID 358




   relief to end continuing violations of federal law,” Pryor,

   180 F.3d at 1336 (citing Ex parte Young, 209 U.S. 123 (1908)),

   that exception is inapplicable here. Martino does not seek to

   enjoin any ongoing conduct. Instead, she essentially asks

   this Court to vacate or reverse Judge Campbell’s past rulings

   — her orders regarding Mr. Martino and her order barring

   Martino     from    making   certain        filings    in   the   guardianship

   action.     These     are    alleged        past      wrongs,     not   ongoing

   violations. See Bowling v. McCraw, No. 4:18-cv-610-ALM-CAN,

   2019 WL 2517834, at *5 (E.D. Tex. Mar. 7, 2019) (“Plaintiff

   does not request any prospective injunctive relief seeking to

   enjoin any continued violation of federal law; Plaintiff’s

   requested     injunctive       relief       is   retroactive       in   nature:

   Plaintiff requests that the Court vacate and/or reverse Judge

   McCraw’s previous orders in the state court case. . . .”),

   adopted by 2019 WL 3712025 (E.D. Tex. Aug. 7, 2019).

          B.    Judicial Immunity

          The Eleventh Amendment aside, Martino’s complaint is due

   to be dismissed in its entirety for a separate, independently

   sufficient reason: Judge Campbell is entitled to absolute

   judicial immunity for her rulings in the guardianship action.

          “A judge enjoys absolute immunity from suit for judicial

   acts    performed     within    the     jurisdiction        of    his   court.”


                                           5
Case 8:20-cv-00694-VMC-SPF Document 10 Filed 05/08/20 Page 6 of 8 PageID 359




   McCullough v. Finley, 907 F.3d 1324, 1330 (11th Cir. 2018).

   “To decide whether a judge was performing judicial acts, ‘[w]e

   look at the nature and function of his act, not the propriety

   of   the    act    itself,    and    consider    whether     the   nature   and

   function     of    the    particular    act     is   judicial.’”    Velasquez

   Andres v. Keyser, 777 F. App’x 392, 396 (11th Cir. 2019)

   (quoting McCullough, 907 F.3d at 1330-31). “A judge enjoys

   absolute immunity for judicial acts regardless of whether he

   made    a    mistake,        acted    maliciously,      or    exceeded      his

   authority.” McCullough, 907 F.3d at 1331.

          Here,      Judge   Campbell     was    undoubtedly      performing     a

   judicial act when she entered the complained-of order in the

   guardianship case. Accordingly, Judge Campbell is entitled to

   absolute judicial immunity unless Martino can establish that

   she “acted in the clear absence of all jurisdiction.” Bolin

   v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000). Martino has

   not done so here.

          At all times relevant to the complaint, Judge Campbell

   was acting within the scope of her judicial capacity. Martino

   has failed to allege any facts demonstrating that Judge

   Campbell was acting outside of her judicial authority when

   she entered any of the orders or took any of the actions

   alleged in Martino’s complaint. “Even if [Martino] believes


                                           6
Case 8:20-cv-00694-VMC-SPF Document 10 Filed 05/08/20 Page 7 of 8 PageID 360




   that    Judge   [Campbell]’s     rulings   were   in    error,   judicial

   immunity    bars    [her]    claims   because   Judge   [Campbell]    was

   ‘dealing with [Martino] in [her] judicial capacity.’” Dimaio

   v. Foster, No. 3:18-cv-1093-J-39PDB, 2018 WL 5078907, at *2

   (M.D. Fla. Oct. 18, 2018) (quoting Simmons v. Conger, 86 F.3d

   1080, 1085 (11th Cir. 1996)).

          C.   Leave to Amend

          “Generally, a pro se plaintiff must be given at least

   one chance to amend his or her complaint.” Wright v. Ashton,

   No. 6:17-cv-436-Orl-41DCI, 2017 WL 9690365, at *11 (M.D. Fla.

   Oct. 13, 2017) (citing Cornelius v. Bank of Am., N.A., 585 F.

   App’x 996, 100 (11th Cir. 2014)), adopted by 2018 WL 1466396

   (M.D. Fla. Mar. 26, 2018). Nevertheless, a court may “dismiss

   a pro se complaint with prejudice where any amendment would

   be futile — that is, where even a more carefully drafted

   complaint could not state a claim.” Alberto v. Sec’y, Fla.

   Dep’t of Corr., 770 F. App’x 467, 469 (11th Cir. 2019). Here,

   dismissal with prejudice is warranted because no amendment

   could    overcome    Judge    Campbell’s   entitlement     to    absolute

   judicial immunity for her rulings in the guardianship action.

   See Simmons v. Edmondson, 225 F. App’x 787, 788-89 (11th Cir.

   2007) (affirming the district court’s denial of leave to amend




                                         7
Case 8:20-cv-00694-VMC-SPF Document 10 Filed 05/08/20 Page 8 of 8 PageID 361




   to a pro se plaintiff where “no amendment could have overcome

   the defendants’ [judicial] immunity”).

         Accordingly, it is hereby

         ORDERED, ADJUDGED, and DECREED:

   (1)   Defendant     Pamela   Campbell’s   Motion        to   Dismiss   the

         Complaint with Prejudice (Doc. # 6) is GRANTED.

   (2)   Plaintiff’s    complaint   (Doc.    #   1)   is    DISMISSED     WITH

         PREJUDICE.

   (3)   The Clerk is directed to terminate any pending motions

         or deadlines and thereafter CLOSE THIS CASE.

         DONE and ORDERED in Chambers in Tampa, Florida, this 8th

   day of May, 2020.




                                     8
